MANDATE
                 The Fourteenth Court of Appeals
                               NO. 14-12-01085-CR

Travoy Ramon Hollie, Appellant             Appealed from the 248th District Court
                                           of Harris County. (Tr. Ct. No. 1326496).
v.                                         Memorandum Opinion delivered by
                                           Justice Ken Wise. Chief Justice Frost
The State of Texas, Appellee
                                           and Justice Jamison also participating.


TO THE 248TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on July 29, 2014, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
       This cause was heard on the transcripts of the record of the court below, and
having inspected the record, the Court holds there was no error in the judgment
requiring reversal, but there was error in the judgment as entered, which is capable
of reformation by this Court. Therefore, the judgment is MODIFIED to reflect
court costs of $424.
      The Court orders the judgment AFFIRMED as MODIFIED.
      We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.

      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, January 09,
2015.